DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s Remarks/Arguments filed on February 11th, 2022, have been carefully considered.
Claims 1-20 have been amended.
No claims have been added or canceled.
Claims 1-20 are currently pending in the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamato et al. [US2007/0055836] in view of Nemoto et al. [US2010/0023716]. Yamato teaches information processing system, separation concealment apparatus, separation control method, and program. Nemoto teaches storage controller and storage control method.

Regarding claims 1, 8, and 15, Yamato teaches a method for enhancing data durability of a base component using a temporary component [Yamato abstract “…concealment apparatus is provided between a replication source and a replication destination storage…”], the method comprising: 
generating, by a processor [Yamato paragraph 0125, first lines “…the processing mode management means 302 controls mode switching and, at the same time, monitors the status of the temporary storage 301…”], a temporary component [Yamato paragraph 0016, all lines “…a temporary storage device; and separation processing means for storing update information, which is transferred from the replication source storage to the replication destination storage, in the temporary storage device during the separation…”] based on the base component becoming unavailable [Yamato paragraph 0125, middle lines “…The concealment apparatus may also be configured in such a way that, in response to a monitor result signal (used as a control signal) from a monitor device (not shown) that monitors the line (network) connecting the concealment apparatus 30 and the replica storage 20, a separation (disconnection) instruction is issued when a line (network) error is detected during normal replication processing…”], wherein the temporary component is configured to include blank storage space with an address space matching an address space of the base component [Yamato paragraph 0165, first lines “…The temporary storage 301 (buffer) may be an HDD or a semiconductor memory…“(The examiner has determined a HDD would need to have sufficient space to store data for as long as the separation occurs, also when data is not stored in the temporary device the storage is blank.)] 
Yamato teaches a tracking component that includes a plurality of bits associated with data blocks of the address space of the temporary component [Yamato paragraph 0106, all lines “…where St is the update amount (update information data amount, write data amount+additional information amount)…”(The examiner has determined the BRI of the tracking component is broad enough that additional information which can be metadata or timestamps can read on the claim limitation.) and paragraph 0165, last lines “…the arrival order information or the timestamp information may also be stored to manage which update information (same block data)…”]; 
routing, by the processor, a write operation targeted for the base component to the temporary component [Yamato paragraph 0051, all lines “…update information transferred from the replication source storage to the replication destination storage during the separation is stored in the temporary storage device…”]; 
based on routing the write operation targeted for the base component to the temporary component [Yamato paragraph 0051, all lines “…update information transferred from the replication source storage to the replication destination storage during the separation is stored in the temporary storage device…”], writing data associated with the write operation to a data block of the data blocks of the address space of the temporary component [Yamato paragraph 0031, all lines “…stores the write request and the data in the temporary storage device…”]; 
based on writing the data to the data block [Yamato paragraph 0272, last lines “…the writing of update information into the temporary storage 401…”], 
Yamato fails to explicitly teach changing, by the processor, a bit associated with the data block in the tracking component based on detecting the base component becoming available, identifying the data block to be synchronized with the base component at least by determining the data block which is associated with the changed bit.
However, Nemoto does teach changing, by the processor, a bit associated with the data block in the tracking component based on detecting the base component becoming available, identifying the data block to be synchronized with the base component at least by determining the data block which is associated with the changed bit [Nemoto paragraph 0063, all lines “…The difference acquisition module 201 executes a difference bitmap creation module 305 of the snapshot management program 300 to create a transfer difference bitmap 205. The transfer difference bitmap 205 shows the difference between the base snapshot and the target snapshot. The respective bits that configure the transfer difference bitmap 205 correspond to the respective blocks (storage areas) that configure either the operational volume or the snapshot. To make the explanation easier to understand, it is supposed that a bit and a block correspond to one another on a one-to-one basis…” and paragraph 0064, first lines “…if a certain bit in the transfer difference bitmap 205 is OFF ("0"), it is clear that there is no difference between the base block and the target block corresponding to this bit. Therefore, the data that corresponds to this certain bit "0" is not treated as a copy target. Conversely, if a certain bit in the transfer difference bitmap 205 is ON ("1"), it is clear that there is a difference between the base block and the target block corresponding to this bit. In this case, the data transfer module 202 refers to a COW management table 400, which will be explained further below, to specify the location of the difference data corresponding to this certain bit "1", and reads out the difference data from the specified location…” and paragraph 0083, middle lines “…for each address of the p number of operational blocks…”].
 Yamato and Nemoto are analogous arts in that they both deal with storage recovery.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yamato’s temporary storage with Nemoto’s use of bitmaps to track data changes for the benefit of improving storage performance by rapidly creating transfer difference bitmaps [Nemoto paragraph 0125, last lines “…it is possible to rapidly create a transfer difference bitmap for a target snapshot…”].
Yamato teaches synchronizing, by the processor, the identified data block from the temporary component to the base component [Yamato paragraph 0103, all lines “…During the resynchronization, the update information stored in the temporary storage of the concealment apparatus 30 is transferred to the replica storage 20 and, upon detecting that the transfer of the update information stored in the temporary storage is completed, a transition to the normal state occurs…”].

Regarding claims 2, 9, and 16, as per the combination in claim 1, Yamato teaches synchronizing the identified data block from the temporary component to the base component includes identifying a subset of data locations in the identified data block [Yamato paragraph 0102 “…During the separation, the concealment apparatus 30 receives update information, transferred from the master storage 10 to the replica storage 20, and stores the received update information in the temporary storage…”(The examiner has determined the temporary storage would be the identified data block.)]; and 
2PatentG521writing the identified subset of data locations from the temporary component to the base component [Yamato paragraph 0113, middle lines “…During the resynchronization processing, the concealment apparatus 30 transfers the update information, stored in the temporary storage of the concealment apparatus 30, to the replica storage 20…”] 
 
Regarding claims 3, 10, and 17, as per the combination in claim 1, Yamato teaches generating the temporary component is based on receiving a notification prior to the base component becoming unavailable [Yamato paragraph 0003, all lines “…For use when an error occurs in a line between master storage and replica storage or when the processing power of the replica storage is lower than that of the master storage, a forced separation function is also known to prevent an operation, which uses the master storage, from being affected…” and figure 14A”(Temporary storage exists in normal state awaiting separation state which is prior to the base becoming unavailable.)]; and 
wherein the temporary component is generated prior to the base component becoming unavailable [Yamato paragraph 0165, first lines “…The temporary storage 301 (buffer) may be an HDD or a semiconductor memory…“(The hard disk would exist in the storage system before the base component becomes unavailable.)].
  
Regarding claims 4, 11, and 18, as per the combination in claim 1, Yamato teaches identifying, by the processor [Yamato paragraph 0125, first lines “…the processing mode management means 302 controls mode switching and, at the same time, monitors the status of the temporary storage 301…”], a set of synchronization sources based on detecting the base component becoming available [Yamato figure 14C “Storage A” “Storage B”], wherein the set of synchronization sources includes the temporary component [Yamato figure 14C, “temporary storage”] and at least one mirrored component [Yamato figure 14C, “Storage B”] associated with the base component [Yamato figure 14C “Storage A”]; 
selecting, by the processor, the temporary component as a synchronization source for the base component based on a defined prioritization of available temporary components [Yamato figure 28, feature S221 “Select Least Recent Update Information In Temporary Storage as Information to be Sent”]; and 
wherein synchronizing the identified data block from the temporary component to the base component is further based on the temporary component being selected as a synchronization source for the base component [Yamato paragraph 0130, all lines “…The resynchronization means 306 reads update information from the temporary storage 301 during resynchronization time under control of the processing mode management means 302 and transfers the update information to the replica storage 20…”].
  
Regarding claims 5, 12, and 19, as per the combination in claim 1, Yamato teaches the at least one mirrored component includes data written to the base component prior to the base component becoming unavailable [Yamato paragraph 0052, last lines “…a separation control method for use in an information processing system that performs mirroring in which the same data from a host is written in a plurality of storages…”].

Regarding claims 6, 13, and 20, as per the combination in claim 1, Yamato teaches the base component is part of a redundant array of independent disks (RAID) [Yamato paragraph 0194, all lines “…to conceal separation in a mirroring system, such as RAIDI, that increases the reliability by writing the same data in multiple storages (HDD: hard disk)…”] and generating the temporary component includes placing the temporary component into a temporary RAID level configured to mirror write operations targeted at the base component [Yamato paragraph 0052, last lines “…a separation control method for use in an information processing system that performs mirroring in which the same data from a host is written in a plurality of storages…”].

Regarding claims 7 and 14, as per the combination in claim 1, Nemoto teaches synchronizing the identified data block from the temporary component to the base component further includes filtering out unwritten locations of data blocks in the temporary component [Nemoto paragraph 0064, middle lines “…the data that corresponds to this certain bit “0” is not treated as a copy target…”] and copying remaining locations of data blocks from the temporary component to the base 3PatentG521component [Nemoto paragraph 0064, middle lines “…if a certain bit in the transfer difference bitmap 205 is ON ("1"), it is clear that there is a difference between the base block and the target block corresponding to this bit…this read-out difference data is treated as copy target data…”].

Response to Arguments
Applicant’s arguments with respect to claims 1, 8, and 15 have been considered but are moot in view of new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC CARDWELL whose telephone number is (571)270-1379.  The examiner can normally be reached on Monday - Friday 10-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC CARDWELL/Primary Examiner, Art Unit 2139